Case 1:21-cv-01393-TWT Document 6 Filed 05/04/21 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Georgia

Case Number: 1:21-CV-1393

Plaintiff:
MCProHosting, LLC

vs.

Defendant:
Pearson Wright
and Hytale Hub, LLC

For:

Matthew Leonard

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
3414 Peachtree Road NE

Suite #1600

Atlanta, GA 30306

Received by Ancillary Legal Corporation on the 22nd day of April, 2021 at 2:15 pm to be served on Hytale
Hub, LLC c/o Legalinc Corporate Services, Inc. , registered agent, 1870 The Exchange, Suite 200-44,
Atlanta, GA 30339.

|, William Collier, being duly sworn, depose and say that on the 23rd day of April, 2021 at 2:30 pm, I:

served Hytale Hub, LLC c/o Legalinc Corporate Services, Inc. , registered agent by delivering a true copy
of the SUMMONS IN A CIVIL ACTION, PROOF OF SERVICE, PETITION FOR ORDER CONFIRMING
ARBITRATION AWARD, CERTIFICATE OF COMPLIANCE with EXHIBITS 1,A-G,2 to: Eric Still as
Authorized to Accept for Hytale Hub, LLC, at the address of: 1870 The Exchange, Suite 200-44,
Atlanta, GA 30339.

Additional Information pertaining to this Service:
4/23/2021 2:38 pm Served Eric Still who is a white male, approximately 60 years of age, 5’10” tall and
weighing approx 165 Ibs. He has salt and pepper hair and is not wearing glasses.
Case 1:21-cv-01393-TWT Document6 Filed 05/04/21 Page 2 of 2

AFFIDAVIT OF SERVICE For 1:21-CV-1393

| am an agent of Ancillary Legal Corporation and am competent in all respects to testify regarding the
matters set forth herein. | have personal knowledge of the facts stated herein and know them to be true. |

have no interest in the outcome of this action and am not related to any of the parties. | am 18 or more
years of age and am authorized to serve process.

   
 
    
 

  

wee
OFFICIAL SEAL

  

. Thomas J Diggins
“4 NOTARY PUBLIC- GEORGIA
Gwinnett County COUNTY

    

\

, My Comm. pesiss abet ot2 eS

  

n/\N | ‘|
Lyf ANN

William Collier
Process Server

 

Subscribed and Sworn to before me on the 26i,

day of __ April , 202 _ by the affiant

who is personally known to me. Ancillary Legal Corporation

2900 Chamblee Tucker Road
OT five Ge Qs ildi

r Building 13
NOTARY PUBLIC Atlanta, GA 30341

(404) 459-8006

Our Job Serial Number: ANC-2021004621
Ref: 2950390.000001

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8. 1t
